 Exhibit 10.6 

FIRST AMENDMENT TO
CONVERTIBLE PROMISSORY NOTE

 

$850,000.00 January 19, 2015

 

This First Amendment (“First Amendment”) to Convertible Promissory Note (“NCCS
Takeback Note”) is entered into as of the 19th day of January, 2015 (the
"Effective Date") by and among INTELLIGENT LIVING AMERICA INC., a Nevada
corporation, successor by merger to Feel Golf Co., Inc. (“ILIV America”) and NEW
CASTLE COUNTY SERVICES INC., a Delaware corporation (“NCCS”), Holder.

 

RECITALS:

 

Recital 1. Feel Golf Co., Inc. a California corporation (“Feel Golf California”)
executed the NCCS Takeback Note in the principal amount of $850,000.00 on or
about May 10, 2013; and

 

Recital 2. ILIV America and NCCS wish to amend the NCCS Takeback Note through
this First Amendment.

 

NOW THEREFORE, in consideration of the Recitals above, the covenants below, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

 



1. SUBSTITUTION OF ILIV AMERICA.

  

Feel Golf California was the original maker of the NCCS Takeback Note. ILIV
America is the successor to Feel Golf California and, as such wishes to be
substituted in the NCCS Takeback Note as a Maker thereof, through this First
Amendment, and NCCS accepts ILIV America as Maker.

 



2. AMENDMENT OF THE NCCS TAKEBACK NOTE. Paragraph 5 of the NCCS Takeback Note
provides as follows: “5.Conversion.

 



a. Optional Conversion. Payee, in its sole discretion, may elect to convert any
part of the Indebtedness into Common Stock of Maker (the "Conversion Shares") at
any time at the Market Price (as defined in Section 5.b. below); provided,
however, that if the beneficial ownership of Payee and its affiliates in Maker
shall exceed 4.9% of the outstanding Common Stock of Maker (including the
Conversion Shares) (the "Threshold Amount"), then Maker shall hold back a
sufficient amount of Conversion Shares so that Payee does not exceed the
Threshold Amount until Payee provides sixty one days notice to Maker of his
desire to receive the Conversion Shares despite exceeding the Threshold Amount.
All of the Indebtedness under the Note shall be considered paid in full upon
Maker's notice to Payee of its desire to convert such Indebtedness pursuant to
this Section 5 (the "Conversion Notice"). For purposes this Section 5,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulations 13D-G.



 

 



 



b.

Market Price. For purposes of Section 5.a. "Market Price" means the average of
the Trading Prices (as defined below) for the Common Stock during the ten (10)
Trading Day period ending one Trading Day prior to the date the Conversion
Notice is received by the Maker from the Payee (the "Conversion Date"). "Trading
Price" means, for any security as of any date, the closing price on the
principal securities exchange or trading market where such security is listed or
traded or, if no closing price of such security is available, the Trading Price
shall be the fair market value as determined in the sole discretion by the
Maker. "Trading Day" shall mean any day on which the Common Stock is traded.”

 



  Paragraph 5 of the NCCS Takeback Note is hereby amended by deleting the
previous Paragraph 5 quoted immediately above, and inserting in its place the
following:       “5. NCCS shall convert and hereby irrevocably does convert this
NCCS Takeback Note to 4,000,000 freely tradable shares of ILIV America Common
Stock on the following terms:     A. First Tranche. 3,500,000 shares of Common
Stock of ILIV America shall be issued on the Effective Date; and     B. Second
Tranche. 500,000 shares of Common Stock of ILIV America shall be issued three
(3) months from the Effective Date     C. Financial Risks. NCCS acknowledges
that it is able to bear the financial risks associated with an investment in the
securities being issued to NCCS. NCCS is capable of evaluating the risks and
merits of an investment in the securities being issued by virtue of its
experience and its knowledge, experience, and sophistication in financial and
business matters generally. NCCS warrants that it is able to bear the complete
loss of its investment in the securities being issued to NCCS.     D.

Not a Public Offering. The securities being issued to NCCS pursuant to the NCCS
Takeback Note are exempted from registration under Section 4(a)(2) of the
Securities Act of 1933 [formerly known as Section 4(2)] because this is a
transaction by an issuer not involving any public offering.

 

 

 



 



E.

Not More than 4.99%. Under no circumstances shall NCCS become the equitable
owner of more than 4.99% of the ILIV Companies or ILIV America, consistent with
the NCCS Takeback Note.”

    3.

CONSTRUCTION OF FIRST AMENDMENT.

  

To the extent this First Amendment is inconsistent with the NCCS Takeback Note,
this First Amendment shall prevail. Otherwise the NCCS Takeback Note, with ILIV
America having been substituted as Maker, shall continue in full force and
effect, with the express understanding of the parties that their intent is for
NCCS to mandatorily and irrevocably convert the NCCS Takeback Note to common
stock, in accordance with this First Amendment.

 

IN WITNESS WHEREOF, Intelligent Living America Inc., a Nevada corporation, and
New Castle County Services, Inc., a Delaware corporation, have executed this
First Amendment to Convertible Promissory Note by their respective duly
authorized officers as of the 5th day of January, 2015.

 

 



  ILIV America, AS MAKER:   Intelligent Living America Inc.,   a Nevada
corporation     Date:  01/19/15 By:  /s/ Paul Favata   Paul Favata, President  
        NCCS, AS HOLDER:       New Castle County Services Inc.,   a Delaware
corporation     Date:  01/19/15 By:  /s/ Michael Goldin   Michael Goldin        
     

 







 

 